Citation Nr: 0427020	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for disability 
manifested by fatigue, general weakness, and/or malaise, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by fever, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for disability 
manifested by joint pain and/or overall achiness, to include 
as due to undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by decreased concentration, sleep disturbance, 
and/or nerve problems, to include as due to undiagnosed 
illness.


7.  Entitlement to service connection for disability 
manifested by vision change, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by high blood pressure, to include as due to 
undiagnosed illness.

9.  Entitlement to service connection for disability 
manifested by runny nose and watery eyes, to include as due 
to undiagnosed illness.

10.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

12.  Entitlement to service connection for disability 
manifested by lung problems (other than asthma), to include 
as due to undiagnosed illness.

13.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from November 1990 to May 1991.  His service 
included active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d) (2003).  He also served in a reserve 
component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the RO.  This case was 
previously before the Board in February 2001, when it was 
remanded to the RO for additional development.

It appears clear from the veteran's January 1998 claim that 
he is seeking service connection for his claimed disabilities 
on any basis, to include as due to undiagnosed illness.  
Accordingly, and for purposes of clarity, the Board has re-
characterized the issues on appeal as set forth above.

In this regard, the Board notes that service connection for a 
specific sort of "lung problem" has previously been denied.  
More specifically, the record shows that the RO denied 
service connection for asthma in April 1994.  The veteran was 
notified of the RO's decision, and of his appellate rights; 
he filed a notice of disagreement; and a statement of the 
case (SOC) was issued.  However, he did not perfect his 
appeal by filing a substantive appeal.  As a result, the RO's 
decision became final.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (1993).  Consequently, service connection for 
asthma may now be considered on the merits only if "new and 
material" evidence has been received since the time of the 
last final disallowance.  See 38 U.S.C.A. § 5108 (West 2002).

Finally, the Board finds that an issue has been raised with 
respect to the veteran's entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability, inasmuch as he has submitted evidence 
of medical disability; has made an implicit claim for the 
highest rating possible; and has submitted evidence tending 
to show that he is unemployable.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (2001).  This matter has not been 
developed for appellate review, and is referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

When the Board remanded this case to the RO in February 2001, 
the Board requested, among other things, that the veteran be 
examined for purposes of determining the nature, extent, and 
etiology of his various complaints.  The record shows that he 
underwent examinations in February and March 2003, as 
requested.  However, the reports of those examinations do not 
contain all of the information necessary to make a decision 
on his claims.  Consequently, a remand is required.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
When the veteran was examined for VA purposes in 2003, he 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA) for, among other things, 
pulmonary problems.  The records underlying this award have 
not been obtained for review, and should be.

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002).  VA must also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1) (2003).  In the 
present case, the veteran has never been sent a VCAA notice 
letter in connection with his claim for an initial 
compensable rating for right ear hearing loss.  This needs to 
be corrected.

In June 2003, VA promulgated regulations to implement the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), which, among other 
things, amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  See Compensation and Pension Provisions of 
the Veterans Education and Benefits Expansion Act of 2001, 68 
Fed. Reg. 34,539 (June 10, 2003) (codified at 38 C.F.R. 
§ 3.317 (2003)).  In August 2004, VA promulgated amendments 
to 38 C.F.R. § 3.383(a)(3), effective from December 6, 2002, 
which provide a new method for rating unilateral hearing 
loss.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (to be codified 
at 38 C.F.R. § 3.383(a)(3)).  Inasmuch as these changes in 
law became effective during the pendency of the veteran's 
appeal and appear to be liberalizing, they should be applied 
to his claims.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(holding that most statutes and regulations liberalizing the 
criteria for entitlement to a benefit may be applied to 
pending claims because they affect only prospective relief).

The appellant is hereby notified that it is his 
responsibility to report for any examinations scheduled in 
connection with this REMAND, and to cooperate in the 
development of his case.  Consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be provided a VCAA 
notice letter in connection with his claim 
for an initial compensable rating for right 
ear hearing loss.

2.  The veteran should be asked to provide 
any additional evidence in his possession 
that pertains to the claims here on appeal.  
He should also be asked to provide releases 
for any private health care providers who 
have treated him for complaints associated 
with these claims, and whose records have not 
already been obtained.  If the veteran 
provides appropriate releases, efforts should 
be undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

3.  Any relevant records of treatment dated 
since October 2003 should be obtained from 
the VA Medical Center in Little Rock and/or 
North Little Rock, Arkansas.  The records 
should be associated with the claims file.

4.  All records pertinent to the veteran's 
claim for SSA disability benefits should be 
obtained, to include the medical records 
relied upon in deciding that claim.  The 
materials should be associated with the 
claims file.

5.  After the above development has been 
completed, the veteran should be scheduled 
for an examination of his lungs.  The 
examiner should review the claims file, and 
indicate in the report of the examination 
that the claims file has been reviewed.  
After conducting any indicated testing, the 
examiner should offer an opinion as to 
whether the veteran has a current lung 
disability and, if so, whether it can be 
attributed to a known clinical diagnosis.  In 
so doing, the examiner should discuss and 
comment upon the significance, if any, of the 
"computerized interpretation" of "[m]ild 
obstructive disease" contained in a February 
2003 report of VA pulmonary function testing.  
A complete rationale for all opinions should 
be expressed.


6.  The veteran should be scheduled for an 
examination of his temporomandibular joints 
and cervical muscles.  The examiner should 
review the claims file, and indicate in the 
report of the examination that the claims 
file has been reviewed.  After conducting any 
indicated testing, the examiner should offer 
an opinion as to whether the tenderness of 
the veteran's temporomandibular joints and/or 
cervical muscles-noted in the report of a 
March 2003 VA examination-can be attributed 
to a known clinical diagnosis.  A complete 
rationale for all opinions should be 
expressed.

7.  The veteran should be scheduled for a 
cardiology examination.  The examiner should 
review the claims file, and indicate in the 
report of the examination that the claims 
file has been reviewed.  After conducting any 
indicated testing, the examiner should offer 
an opinion as to whether the veteran has 
hypertension.  In so doing, the examiner 
should discuss and comment upon the 
significance, if any, of the various blood 
pressure readings of record showing 
intermittent diastolic pressures of 90 or 
more (e.g., in August 1999, August 2000, 
February 2002, and April 2003).  If it is the 
examiner's conclusion that the veteran does 
not have hypertension, the examiner should 
offer an opinion as to whether the 
aforementioned pattern of blood pressure 
readings (i.e., intermittent diastolic 
readings of 90 or more) is likely a 
manifestation of an undiagnosed illness, or 
whether it is more likely attributable to a 
known physiological phenomenon or medical 
condition.  A complete rationale for all 
opinions should be expressed.

8.  The veteran should be scheduled for an 
examination of his eyes.  The examiner should 
review the claims file, and indicate in the 
report of the examination that the claims 
file has been reviewed.  After conducting any 
indicated testing, the examiner should offer 
an opinion as to whether the veteran's 
currently shown refractive error can be 
attributed to the incident in service in 
November 1976 when he splashed soap into his 
eyes and was noted to have corneal abrasions.  
A complete rationale for all opinions should 
be expressed.

9.  The veteran should be scheduled for a 
psychiatric examination.  The examiner should 
review the claims file, and indicate in the 
report of the examination that the claims 
file has been reviewed.  The examiner should 
offer an opinion as to whether the veteran 
exhibits indications of depression, decreased 
concentration, sleep disturbance, and/or 
nervousness and, if so, whether those 
symptoms can be attributed to a known 
clinical diagnosis.  If the examiner finds 
that the veteran does not exhibit indications 
of depression, the examiner should reconcile 
that conclusion with the diagnosis of 
depression, not otherwise specified, found in 
the report of an October 1998 VA examination.  
If the examiner finds that the veteran has a 
known psychiatric disorder, the examiner 
should offer an opinion as to the likelihood 
that the disorder can be attributed to the 
veteran's period(s) of active military 
service.  A complete rationale for all 
opinions should be expressed.

10.  Thereafter, adjudicatory action should 
be taken on the veteran's claims, to include 
the matter of whether new and material 
evidence has been submitted to reopen a claim 
of entitlement to service connection for 
asthma.  Consideration should be given to the 
recent amendments to 38 C.F.R. §§ 3.317 and 
3.383(a).  If any benefit sought is denied, a 
supplemental SOC (SSOC) should be provided to 
the veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the amended 
versions of 38 C.F.R. §§ 3.317 and 3.383(a).


After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


